Citation Nr: 1813145	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-46 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date than May 8, 2017 for the award of an increased evaluation to 70 percent disabling for PTSD.

3.  Entitlement to an evaluation in excess of 20 percent for a duodenal ulcer.

4.  Entitlement to service connection for a broken tailbone.

5.  Entitlement to service connection for residuals of a concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to December 1945.  He is former prisoner of war (POW) of the German government.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia in which the RO granted an increased disability rating of 70 percent for the Veteran's service-connected PTSD, effective May 8, 2017.  The RO also denied an increased rating for a duodenal ulcer and entitlement to service connection for a broken tailbone, and a concussion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for residuals of a broken tailbone and a concussion are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed his most recent increased rating claim for PTSD which was received by VA on May 8, 2017.

2.  The Veteran's service-connected PTSD has been manifested by symptoms which most closely equate to total occupational and social impairment.

3.  It is not factually ascertainable within one year prior to the May 8, 2017 increased rating claim that a higher rating for PTSD was warranted.

4.  The Veteran's duodenal ulcer results in occasional pain in the stomach with black stools, but not impaired health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more at least four or more times a year.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for the Veteran's service-connected PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an effective date earlier than May 8, 2017 for the grant of a 70 percent (and now 100 percent) increased evaluation for PTSD are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2017).

3.  The criteria for an evaluation greater than 20 percent for a duodenal ulcer are not met.  38 U.S.C. §§ 1155, 5103 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.114, Part 4, including Diagnostic Code 7305 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Disability Ratings - General

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

A.  PTSD

1.  Increased Rating

Service connection for PTSD with an evaluation of 30 percent was granted in an October 2001 rating decision with an effective date of September 29, 2000.  The Veteran did not file a notice of disagreement of the disability rating.  The Veteran filed a claim for an increased rating in May 2017.  In a June 2017 rating decision, the RO granted an increased evaluation of 70 percent for PTSD with an effective date of May 8, 2017.  The Veteran seeks a rating in excess of 70 percent for his service-connected PTSD.

The Veteran is currently assigned a 70 percent rating for his service-connected PTSD from May 8, 2017 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Pursuant to the General Rating formula, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-444 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  (Parenthetically, the Board notes that the revised DSM-V, which among other things eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug. 4, 2014)).

VA treatment records from April 1999 to June 2017 reflect the Veteran has not received treatment for PTSD for several years.  VA treatment records indicated that the Veteran last attended an interactive mental health group therapy session for veterans with PTSD in June 2011 at which time he had not attended in a long time due to surgery.

The Veteran was afforded a VA examination in June 2017.  The examination reflected a diagnosis of PTSD.  The Veteran reported that he remained married and was the primary caretaker of his wife.  The Veteran reported that he had been retired since the mid-1980s.  He reported no mental health psychotherapy since his last examination in 2000.  The Veteran reported that his treating psychologist retired.  The Veterans symptoms were listed as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  No other symptoms attributable to the Veteran's PTSD were listed.  The examiner noted that the Veteran reported no significant remission of symptoms.  The Veteran reported a recent increase in frequency and intensity.  The examiner noted that this is most likely due to constant reminders of his friends from the military dying as well as social reminders of World War II (movies, TV specials, requests for interviews/questions about WWII).

The Board finds that the symptoms associated with the Veteran's PTSD meet the criteria for a 100 percent rating from May 8, 2017 and thereafter.  The Veteran had increased symptoms of depression, difficulty sleeping, memory loss, suspiciousness, difficulty adapting to stressful circumstances, and disturbances of motivation and mood.  The Veteran indicated that he had an increase in the frequency and intensity of his symptoms.  Finally, the VA examination reports, taken together with the Veteran's lay statements indicate that the Veteran's symptoms most closely approximate total occupational and social impairment.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  Therefore, the Board finds that total social impairment has been shown.  In sum, the Board finds the psychiatric symptoms shown support the assignment of the maximum 100 percent schedular rating from May 8, 2017 and thereafter.

2.  Earlier Effective Date

In reference to the Veteran's claim for an earlier effective date for his 70 percent (and now 100 percent) rating for service-connected PTSD, the general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof."  38 U.S.C. § 5110 (a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1).  An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C. § 5110 (b)(2).  See 38 C.F.R. § 3.400 (o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C. § 5110 and 38 C.F.R § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

Thus, there are three possible effective dates for an increased rating or depending on the facts of the case.  If an increase in disability occurred after the claim was filed, the effective date will be the date that the increase is shown to have occurred (date entitlement arose).  If an increase in disability preceded the claim by a year or less, the effective date will be the date that the increase is shown to have occurred (factually ascertainable).  If an increase in disability preceded the claim by more than a year, the effective date will be the date that the claim is received (date of claim).

In all cases, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101 (a) (2012); 38 C.F.R. § 3.151 (a) (2017).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2017).

Effective March 24, 2015, the regulations governing standard claims and appeals forms was replaced.  See 38 C.F.R. § 3.155.  Prior to that effective date, the regulation permitted informal claims, to include a report of VA treatment or hospitalization.  See 38 C.F.R. § 3.157.  

An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating-as well as for an initial rating or for staged ratings-is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015); DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011). 

The RO assigned an effective date of May 8, 2017 for the grant of a 70 percent disability rating for PTSD based on the date of receipt of a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits.

The RO's June 2017 decision noted that the assignment of the 70 percent rating was warranted based on a June 2017 VA examination report showing objective evidence of difficulty in adapting to stressful circumstances, difficulty in adapting to work, suspiciousness, depressed mood, disturbances of motivation and mood, flattened affect, difficulty in adapting to a worklike setting, mild memory loss, anxiety, difficulty in establishing and maintaining effective work and social relationships, and chronic sleep impairment.  However, as noted above, the Veteran's symptoms most closely approximate a 100 percent rating during the rating period on appeal and as such, a 100 percent rating is granted from May 8, 2017 and thereafter.

There is no evidence within one year of the Veteran's May 2017 claim that shows that a higher rating was warranted for his PTSD.  In fact, the June 2017 VA examination report notes that the Veteran had not received treatment for his PTSD for several years.  The available treatment records for the time frame from April 1999 to June 2017 do not reflect any mental health treatment after 2000 and no mental health group session attendance after 2011.

Thus, it was not factually ascertainable that the Veteran's PTSD met the criteria for a higher rating of either 70 or 100 percent rating, effective one year prior to his increased rating claim, i.e., May 8, 2016.  Therefore, May 8, 2017 is the proper effective date for the 100 percent rating for PTSD, as indicated above.

The Veteran has argued that the effective date of his 70 percent rating for PTSD should go back sixteen years when he was originally granted service connection and  a 30 percent rating, arguing that he had PTSD since leaving World War II as an former prisoner of war.  However, the record shows that once the RO implemented the grant of service connection for PTSD in an October 2001 rating decision and assigned an initial rating of 30 percent for PTSD, the Veteran never submitted any communication indicating his intent to appeal the disability rating within one year of the rating decision.  The notice letter sent to the Veteran associated with the October 2001 rating decision was dated October 19, 2001.  Thus, he had one year from the date of this notice to appeal the rating decision.  The Veteran did not appeal this rating decision, however; so it became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  To the extent that the Veteran alternatively asserts that the ratings should go back to a date in the 1940s, 1950s, or 1960s when symptoms were first noted by medical doctors, there is no evidence of any prior pending unadjudicated claim for such benefits including under the provisions of former 38 C.F.R. § 3.157.  As the Veteran's previous claim in 2001 became final, a higher rating cannot be granted prior to the filing of a new claim for an increase in rating such as that filed in 2017.  Review of the record does not demonstrate that the Veteran filed a claim for increase in his service-connected PTSD until May 8, 2017.

The Veteran has not asserted clear and unmistakable evidence in the October 2001 final decision.  VA regulation, 38 C.F.R. § 3.156 (b), addressing pending claims in new and material evidence cases, also does not apply, as there is no relevant medical evidence demonstrating that a higher rating for PTSD was warranted within one year after the October 2001 rating decision assigning the initial 30 percent rating.  

Therefore, the earliest possible effective date for the Veteran's 70 percent (now 100 percent) rating for his PTSD was on May 8, 2017, the date of his increased rating claim.  There is no basis in the law for an effective date earlier than May 8, 2017.

B.  Duodenal Ulcer

The Veteran is currently assigned a 20 percent evaluation under diagnostic code 7305 (duodenal ulcer), which provides for a 60 percent evaluation with severe pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A 40 percent evaluation is assigned with moderately severe symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 20 percent evaluation is assigned for moderate recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations, and a 10 percent evaluation is assigned for mild recurring symptoms once or twice yearly.  38 C.F.R. § 4.114, DC 7305.

On recent VA examination in June 2017, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints and medical history.  The examiner noted that the Veteran reported occasional pain in his stomach and black stools, but none in recent years.  The Veteran denied recent stomach pains, nausea, vomiting, hematemesis, dark/tarry stools, and weight loss.

The examination reflected a diagnosis of duodenal ulcer (by history).  On examination, the examiner noted that the Veteran did not take continuous medication for his duodenal ulcer.  The Veteran did not have any incapacitating episodes due to signs or symptoms of his duodenal ulcer.  There were no other conditions, pertinent physical findings, complications, signs or symptoms related to the Veteran's duodenal ulcer noted on examination.  The examiner noted that the Veteran's duodenal ulcer did not impact his ability to work.

In light of the discussion above, the Board finds that the 20 percent evaluation assigned for the Veteran's duodenal ulcer accurately depicts the severity of the disability picture for his duodenal ulcer on appeal for the entirety of the rating period on appeal.


ORDER

Entitlement to a rating of 100 percent for service-connected PTSD is granted from May 8, 2017 and thereafter, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an earlier effective date than May 8, 2017 for the award of a 70 percent (now 100 percent) rating for PTSD, is denied.

Entitlement to an evaluation in excess of 20 percent for a duodenal ulcer is denied.
REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

Broken Tailbone

The Veteran seeks service connection for a broken tailbone.  The Veteran contends that his tailbone was broken as a result of a kick during his capture as a prisoner of war for which he received no medical attention.

In this case, the Veteran is a former prisoner of war of the German government from January 1945 to May 1945, and the AOJ has reported that he has been awarded a Purple Heart Medal and a Combat Infantryman Badge.  Accordingly, the Board accepts the Veteran's testimony and lay statements as competent and credible evidence of an in-service tailbone injury.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").

VA treatment records from April 1999 to June 2017 indicate the Veteran has several low back conditions to include osteoarthritis.  Under 38 U.S.C. § 3.309 (c), posttraumatic osteoarthritis is a presumptive disorder specific to former prisoners of war.  See 38 U.S.C. § 3.309 (c).  It is unclear from the record whether the Veteran's current low back conditions are related to his claimed injury to the tailbone and are a result of his military service.

Therefore, the Board finds that a remand is warranted in order to obtain a VA examination and medical opinion that addresses the nature and etiology of the Veteran's low back conditions.


Concussion

The Veteran seeks service connection for a concussion from a grenade.  The Veteran contends that he was knocked unconscious and sustained a concussion as a result of a hand grenade blast while on reconnaissance patrol prior to his capture as a prisoner of war.

VA treatment records from April 1999 to June 2017 indicate the Veteran has some ischemic changes in the brain as evidenced by MRI results.  The Veteran has also been diagnosed with Parkinson disease, hearing loss, and has memory loss.  In an informal hearing presentation received by VA in January 2018, the Veteran's representative posited that the Veteran's concussion led to his current hearing loss.  As noted above, the Veteran's combat experience in Germany and his status as a former prisoner of war warrants consideration of the presumption in 38 U.S.C. § 1154 (b).  It is unclear from the record whether the Veteran's Parkinson's disease, memory loss, hearing loss, and/or brain related ischemic changes are residuals of a concussion sustained in service.

Therefore, the Board finds that a remand is warranted in order to obtain a VA examination and medical opinion that addresses the nature and etiology of the Veteran's conditions to determine whether they are attributed to a concussion incurred in service.  Note if the Veteran is unable to attend any of the requested examinations for good cause, please obtain a medical opinion addressing the inquiries below and/or inform the Veteran that he may submit the relevant medical opinions/evidence from his own health care providers.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of residuals of a broken tailbone.  Note if the Veteran is unable to attend any of the requested examinations for good cause, please obtain a medical opinion alone addressing the inquiries below where possible and/or inform the Veteran that he may submit the relevant medical opinions from his own health care providers.  The examiner should review the claims file prior to examination.  A copy of this remand must be made available to the examiner for review and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examination should be performed in accordance with the appropriate Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner should identify the nature and extent of any associated tailbone/coccyx disability and specifically address the Veteran's report of an injury to the tailbone in service.  The examiner should state whether the Veteran's current low back disabilities are etiologically related to the Veteran's claimed injury to the tailbone.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current residuals of a broken tailbone that (1) began during active service; or (2) is otherwise related to any in-service event or injury.  The examiner should note that posttraumatic osteoarthritis is a presumptive disorder for former POWs and the examiner should indicate whether the Veteran has such disease associated with his broken tailbone.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of a concussion/head trauma.  Note if the Veteran is unable to attend any of the requested examinations for good cause, please obtain a medical opinion alone addressing the inquiries below where possible and/or inform the Veteran that he may submit the relevant medical opinions from his own health care providers.  The examiner should review the claims file prior to examination.  A copy of this remand must be made available to the examiner for review and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examination should be performed in accordance with the appropriate Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner should identify the nature and extent of any demonstrated concussion/head trauma residuals and specifically address the Veteran's report of a concussion in service.  The examiner should state whether the Veteran's current memory loss, hearing loss, Parkinson, and/or MRI brain related ischemic changes are etiologically related to the Veteran's claimed concussion.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has residuals of a concussion/head trauma that (1) began during active service; or (2) is otherwise related to any in-service event or injury.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  Review the medical examinations obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issues remain denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


